Title: Francis Coffyn to the American Commissioners, 19 June 1778: résumé
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, June 19, 1778: A brig that arrived last night sighted a fleet off Portland on the 15th: twenty-one ships of the line and five or six frigates, westward bound. The news strengthens my impression that this was Admiral Keppel’s squadron. A report is current here today that Byron sailed from Plymouth on the 10th. I wait your approval before sending this intelligence to America by the first ship.
The commissary refused James Beams passage to Brest on the brig, I suppose for fear that the British might search her in the Channel and find an American on board the King’s ship.>
